Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/061,245 filed on 11 June 2018. The response filed 11 November 2020 amends claims 31, 33-38, 41, 43-48, cancels claims 1-30, and presents arguments is hereby acknowledged. 	Claims 31-50 are presented for examination.

Response to Arguments
Independent Claims 31 and 41
On pages 8-9 of the response filed 11 November 2020, Applicant addresses the 35 U.S.C. 102 rejection made on the 17 July 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 8-9, Applicant argues that Fork fails to teach or suggest “determining that playback of the video content has entered a predetermined time window before the playback time of at least one of the first set of video segments indicated by the (FIG. 6 and 0049). Specifically, when the pointer enters a three segment play threshold, the controller of the client determines to fetch the next segment (FIG. 7, step 715). However, outside of this threshold, the client determines to fetch content based on popularity (FIG. 7, step 730). 	Regarding “responsive to the determination that the first set of video segments is associated with higher artistic interest values than the second set of video segments and the determination that the playback of the video content has entered the predetermined time window before the playback time of the at least one of the first set of video segments,” Fork discloses determining that segment E is more popular than segment C (FIG. 3). Regarding FIG. 7 and paragraph 0073, Fork discloses a system that determines to fetch a next segment when the playback time is within the three segment window (step 715), and determines to fetch a popular segment when the playback time is beyond the three segment window (step 730). Therefore, Examiner finds this argument unpersuasive. 

Dependent Claims 32-40 and 42-50
On pages 8-9 of the response filed 11 November 2020, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 17 July 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 36, 37, 39-41, 46, 47, 49, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2013/0336638 A1 to Fork et al.
Regarding Claim 31, Fork discloses a method for streaming video content (0005 provides for video streamed content), the method comprising:  	receiving a description of the video content (FIG. 1, 0021, and 0040 provides for client computer 100 remotely accessing/receiving popularity profile description 170 for a particular video), wherein the video content comprises a plurality of video segments each associated with a respective playback time (FIG. 2 and 0039 provides for wherein the particular video comprises segments A-G, each segment associated with a respective time order T0-T7) and each available for download from a content server at one or more quality levels (FIG. 2 and 0042 provides for wherein each of the segments A-G are each available for fetching from server computer 132 at a performance network bandwidth level), the description of the video content indicating respective artistic interest values and the respective playback times associated with the plurality of video segments (FIG. 3 and 0042 provides for the popularity profile description 170 for a particular video indicating respective popularity scores/artistic interest values and the respective time order T0-T7 is associated with each video segment A-G); 	requesting and buffering one or more video segments of the plurality of video (FIG. 5 and 0073 provides for client computer 100 fetching and storing in buffer 180 segments A, B, D, E of segments A-G, wherein the buffered segments are associated with a slider position/a current playback position, such that the number of segment in buffer 180, i.e. a buffer level of a current playback buffer, is greater than/above a play threshold/an underflow threshold); 	beginning playback of the one or more video segments from the current playback buffer (0046 provides for client computer 100 causing a play command of segments of the video from buffer 180);  	determining, based on the artistic interest values indicated in the description of the video content, that a first set of video segments of the plurality of video segments is associated with higher artistic interest values than a second set of video segments of the plurality of video segments (FIG. 3 and 0040 provides for client computer 100 determines, based on the popularity scores indicated in the popularity profile, that segment E is associated with higher popularity than segment C), the first set of video segments being associated with a range of future playback times (FIGs. 2 and 3 provides for segment E being associated with time order T4-T5/a range of future playback times, when compared to segments A-C), the second set of video segments being associated with a range of near-term playback times (FIG. 2 provides for segment C is associated with time order T2-T3/a range of near-term playback times), the future playback times being further away from the current playback position than the near-term playback times (FIG. 2 and FIG. 6 provides for time order T4-T5 is further away from the slider 605 position than time order T2-T3); 
(FIG. 7, 0049, and 0073 provides for determining that slider 605 has entered the three segment window before the playback time of segment C, wherein the playback time of segment C is T2); and
 	responsive to the determination that the first set of video segments is associated with higher artistic interest values than the second set of video segments (FIG. 3 and 0040 provides for determining that segment E is more popular than segment C) and the determination that the playback of the video content has entered the predetermined time window before the playback time of the at least one of the first set of video segments (0073 provides for determining that the slider 605 has entered the three segment window before the playback time of Segment C positioned at T2), requesting and buffering the first set of video segments ahead of at least one of the second set of video segments while maintaining the buffer level of the current playback buffer above the underflow threshold and continuing to play back the video content from the current playback buffer (FIG. 3 and 0073 provides for utilizing popularity pre-fetch to request and buffer segment E ahead of segment C while maintaining the number of segments in buffer 180, i.e. the buffer level of the current playback buffer, is greater than/above a play threshold/underflow threshold and continuing to play the video content), wherein the buffer level of the current playback buffer is maintained above the underflow threshold by requesting and buffering one or more of the second set of video segments (0049 and 0073 provides for utilizing time order pre-fetch to request and buffer segment C, wherein the number of segments in buffer 180 is greater than the play threshold by the client device pre-fetching/requesting segment C).
Regarding Claim 36, Fork discloses the method of claim 31, wherein the predetermined time window has a fixed duration (FIG. 2 and 0045 provides for the predetermined time window T0-T1 has a fixed duration).
Regarding Claim 37, Fork discloses the method of claim 36, wherein a size of the predetermined time window is indicated in the description of the video content (FIG. 3 and 0039 provides for the entire video’s duration).
Regarding Claim 39, Fork discloses the method of claim 31, further comprising, upon requesting and buffering the first set of video segments and maintaining the buffer level of the current playback buffer above the underflow threshold, continuing to request and buffer video segments from the second set of video segments (0049 and 0073 provides for upon fetching the most popular segment and maintaining the number of segment in buffer 180 is greater than a play threshold, continuing to fetch video based on time order, i.e. the second set of video segments).
Regarding Claim 40, Fork discloses the method of claim 31, further comprising playing back the requested and buffered first set of video segments at the associated future playback times (0046 provides for playing the fetched popular video segment at the specific time).
Regarding Claim 41, similar rejection where the method of claim 31 teaches the device of claim 41.
Regarding Claim 46
Regarding Claim 47, similar rejection where the method of claim 37 teaches the device of claim 47.
Regarding Claim 49, similar rejection where the method of claim 39 teaches the device of claim 49.
Regarding Claim 50, similar rejection where the method of claim 40 teaches the device of claim 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fork as applied to claim 31 and 41 above, and further in view of US PGPUB 2012/0079000 A1 to Calcev et al.
Regarding Claim 32, Fork discloses the method of claim 31. 	Fork doesn’t explicitly disclose wherein the first set of video segments associated with the range of future playback times is requested and buffered at a higher quality level than the second set of video segments associated with the range of near-term playback times. 	Calcev, in a similar field of endeavor, discloses wherein a first set of video segments associated with a range of future playback times is requested and buffered at (0040 provides for wherein a high importance chunk of video associated with a skipped time, i.e. a future playback time, is requested and buffered at a high resolution/quality than a un-skipped chunk associated with a low resolution). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Calcev for requesting chunks of content based on importance and resolution quality. The resolution quality consideration of Calcev, when implemented with the popularity fetching of the Fork system, will allow one of ordinary skill in the art to prioritize downloading content based on importance, resolution, and timeline. One of ordinary skill in the art would be motivated to utilize the resolution quality consideration of Calcev with the popularity fetching of the Fork system in order to configure a client system to balance multiple considerations before fetching video in an optimal sequence. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the resolution quality consideration of Calcev with the popularity fetching of the Fork system for the desirable purpose of downloading video portions in an optimal sequence in order to produce a stream for an operator.
Regarding Claim 42, similar rejection where the method of claim 32 teaches the device of claim 42.

Claims 33-35 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Fork as applied to claim 31 and 41 above, and further in view of US PGPUB 2013/0070859 A1 to Lu et al.
Regarding Claim 33, Fork discloses the method of claim 31. 	Fork doesn’t explicitly disclose wherein the plurality of video segments are each coded into a single layer representation. 	Lu, in a similar field of endeavor, discloses wherein a plurality of video segments are each coded into a single layer representation (0088-0089 provides for a plurality of video is each coded into a single-layer simulcast)
Regarding Claim 34, Fork discloses the method of claim 31. 	Fork doesn’t explicitly disclose wherein the plurality of video segments are each coded into at least a base layer representation and an enhancement layer representation that depends on the base layer representation for decoding, each of the first set of video segments is requested and buffered using the base layer representation and the enhancement layer representation, and at least one of the second set of video segments is requested and buffered using only the base layer representation. 	Lu, in a similar field of endeavor, discloses wherein a plurality of video segments are each coded into at least a base layer representation and an enhancement layer representation that depends on the base layer representation for decoding (0056 provides for bit-streams of video are coded into a base layer and an enhancement layer, wherein different layers can differ from each other in terms of format of decoding), each of a first set of video segments is requested and buffered using the base layer representation and the enhancement layer representation (0056 provides for video bit-streams is requested and buffered using the base layer and the enhancement layer), and at least one of a second set of video segments is requested and buffered using only the base layer representation (0044 and 0056 provides for video bit-streams is requested and buffered using the base layer for temporal scalability). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Lu for implementing bit-streams in a scalable video coding (SVC) implementation. The SVC implementation of Lu, when implemented with the popularity fetching of the Fork 
Regarding Claim 35, Fork discloses the method of claim 31. 	Fork doesn’t explicitly disclose wherein each of the first set of video segments is coded into at least a single layer representation using simulcast coding, each of the second set of video segments is coded into at least a base layer representation and an enhancement layer representation using scalable coding, and wherein each of the first set of video segments is requested and buffered using the single layer representation and each of the second set of video segments is requested and buffered using at least one of the base layer representation or the enhancement layer representation. 	Lu, in a similar field of endeavor, discloses wherein each of a first set of video segments is coded into at least a single layer representation using simulcast coding (0045, 0056, and 0090 provides for a video bit-stream is coded into a single-layer bit-stream for simulcast transmission), each of a second set of video segments is coded into at least a base layer representation and an enhancement layer representation using scalable coding (0044, 0056, and 0089 provides for a video bit-stream is coded at least a base layer and enhancement layer), and wherein each of the first set of video segments is requested and buffered using the single layer representation (0045, 0056, and 0090 provides for a video bit-stream is coded into a single-layer AVC bit-stream for simulcast transmission) and each of the second set of video segments is requested and buffered using at least one of the base layer representation (0045, 0056, and 0090 provides for a video bit-stream is coded into a single-layer AVC bit-stream for simulcast transmission) or the enhancement layer representation. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Lu for implementing bit-streams in a scalable video coding (SVC) implementation. The SVC implementation of Lu, when implemented with the popularity fetching of the Fork system, will allow one of ordinary skill in the art to apply a tiered approach to streaming video. One of ordinary skill in the art would be motivated to utilize the SVC implementation of Lu with the popularity fetching of the Fork system in order to configure a client system to balance streams with different resolutions, frame rates, and SNR layers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the SVC implementation of Lu with the popularity fetching of the Fork system for the desirable purpose of applying a SVC implementation to balance streams with different resolutions, frame rates, and SNR layers.
Regarding Claim 43
Regarding Claim 44, similar rejection where the method of claim 34 teaches the device of claim 44.
Regarding Claim 45, similar rejection where the method of claim 35 teaches the device of claim 45.

Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fork as applied to claim 37 and 47 above, and further in view of US PGPUB 2015/0082349 A1 to Ishtiaq et al.
Regarding Claim 38, Fork discloses the method of claim 37. 	Fork doesn’t explicitly disclose determining the size of the predetermined time window based on the description of the video content. 	Ishtiaq, in a similar field of endeavor, discloses determining a size of a predetermined time window based on a description of a video content (0083 and 0089 provides for determining a size of a window by subtracting D-before value from a point in time, wherein D-before is a predetermined value of the length of the segment and the time points are from the records/description of video content). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ishtiaq for calculating the length of a video content segment. The segment content calculation of Ishtiaq, when implemented with the popularity fetching of the Fork system, will allow one of ordinary skill in the art to determine how much time is remaining in a program. One of ordinary skill in the art would be motivated to utilize the segment content calculation of Ishtiaq with the popularity fetching of the Fork system in order to configure a client to 
Regarding Claim 48, similar rejection where the method of claim 38 teaches the device of claim 48.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0255355 A1 to Andersson et al discloses base layer and enhancement representation layers of a simulcast system.
US PGPUB 2016/0142510 A1 to Westphal et al discloses caching of popular content based on estimated link quality in a future time period.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 4whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459